(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  HENDERSON, AUTHORIZED REPRESENTATIVE OF HEN-

  DERSON, DECEASED v. SHINSEKI, SECRETARY OF 

              VETERANS AFFAIRS 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

   No. 09–1036. Argued December 6, 2010—Decided March 1, 2011
The Department of Veterans Affairs (VA) has a two-step process for
  adjudicating veterans’ benefits claims for service-connected disabili
  ties: A VA regional office makes an initial decision on the claim; and
  a veteran dissatisfied with the decision may then seek de novo review
  in the Board of Veterans’ Appeals. Before 1988, a veteran whose
  claim was denied by the Board generally could not obtain further re
  view, but the Veterans’ Judicial Review Act (VJRA) created the Court
  of Appeals for Veterans Claims (Veterans Court), an Article I tribu
  nal, to review Board decisions adverse to veterans. A veteran must
  file a notice of appeal with that court within 120 days of the date
  when the Board’s final decision is properly mailed. 38 U. S. C.
  §7266(a).
     After the VA denied David Henderson’s claim for supplemental
  disability benefits, he filed a notice of appeal in the Veterans Court,
  missing the 120-day filing deadline by 15 days. Henderson argued
  that his failure to timely file should be excused under equitable toll
  ing principles. While his appeal was pending, this Court decided
  Bowles v. Russell, 551 U. S. 205, which held that the statutory limita
  tion on the length of an extension of time to file a notice of appeal in
  an ordinary civil case is “jurisdictional,” so that a party’s failure to
  file within that period could not be excused. The Veterans Court con
  cluded that Bowles compelled jurisdictional treatment of the 120-day
  deadline and dismissed Henderson’s untimely appeal. The Federal
  Circuit affirmed.
Held: The deadline for filing a notice of appeal with the Veterans Court
2                       HENDERSON v. SHINSEKI

                                  Syllabus

    does not have jurisdictional consequences. Pp. 4–13.
       (a) Branding a procedural rule as going to a court’s subject-matter
    jurisdiction alters the normal operation of the adversarial system.
    Federal courts have an independent obligation to ensure that they do
    not exceed the scope of their subject-matter jurisdiction and thus
    must raise and decide jurisdictional questions that the parties either
    overlook or elect not to press. Jurisdictional rules may also cause a
    waste of judicial resources and may unfairly prejudice litigants, since
    objections may be raised at any time, even after trial. Because of
    these drastic consequences, this Court has urged that a rule should
    not be referred to as jurisdictional unless it governs a court’s adjudi
    catory capacity, i.e., its subject-matter or personal jurisdiction. E.g.,
    Reed Elsevier, Inc. v. Muchnick, 559 U. S. ___, ___. Among the rules
    that should not be described as jurisdictional are “claim-processing
    rules,” which seek to promote the orderly progress of litigation by re
    quiring parties to take certain procedural steps at specified times.
    Although filing deadlines are quintessential claim-processing rules,
    Congress is free to attach jurisdictional consequences to such rules.
    Arbaugh v. Y & H Corp., 546 U. S. 500, applied a “readily adminis
    trable bright line” rule to determine whether Congress has done so:
    There must be a “clear” indication that Congress wanted the rule to
    be “jurisdictional.” Id., at 515–516. “[C]ontext, including this Court’s
    interpretation of similar provisions in many years past, is relevant,”
    Reed Elsevier, supra, at ___, to whether Congress has spoken clearly
    on this point. Pp. 4–6.
       (b) Congress did not clearly prescribe that the 120-day deadline
    here be jurisdictional. Pp. 7–12.
         (1) None of the precedents cited by the parties controls here. All
    of the cases they cite—e.g., Bowles, supra; Stone v. INS, 514 U. S.
    386; and Bowen v. City of New York, 476 U. S. 467—involved review
    by Article III courts. This case, by contrast, involves review by an
    Article I tribunal as part of a unique administrative scheme. Instead
    of applying a categorical rule regarding review of administrative de
    cisions, this Court attempts to ascertain Congress’ intent regarding
    the particular type of review at issue. Pp. 7–8.
         (2) Several factors indicate that 120-day deadline was not meant
    to be jurisdictional. The terms of §7266(a), which sets the deadline,
    provide no clear indication that the provision was meant to carry ju
    risdictional consequences. It neither speaks in “jurisdictional terms”
    nor refers “in any way to the jurisdiction of the [Veterans Court],”
    Zipes v. Trans World Airlines, Inc., 455 U. S. 385, 394. Nor does
    §7266’s placement within the VJRA provide such an indication. Its
    placement in a subchapter entitled “Procedure,” and not in the sub
    chapter entitled “Organization and Jurisdiction,” suggests that Con
                     Cite as: 562 U. S. ____ (2011)                      3

                                Syllabus

  gress regarded the 120-day limit as a claim-processing rule. Most
  telling, however, are the singular characteristics of the review
  scheme that Congress created for adjudicating veterans’ benefits
  claims. Congress’ longstanding solicitude for veterans, United States
  v. Oregon, 366 U. S. 643, 647, is plainly reflected in the VJRA and in
  subsequent laws that place a thumb on the scale in the veteran’s fa
  vor in the course of administrative and judicial review of VA deci
  sions. The contrast between ordinary civil litigation—which provided
  the context in Bowles—and the system Congress created for veterans
  is dramatic. In ordinary civil litigation suits must generally be com
  menced within a specified limitations period; the litigation is adver
  sarial; plaintiffs must gather the evidence supporting their claims
  and generally bear the burden of production and persuasion; both
  parties may appeal an adverse decision; and a final judgment may be
  reopened only in narrow circumstances. By contrast, a veteran need
  not file an initial benefits claim within any fixed period; the VA pro
  ceedings are informal and nonadversarial; and the VA assists veter
  ans in developing their supporting evidence and must give them the
  benefit of any doubt in evaluating that evidence. A veteran who loses
  before the Board may obtain review in the Veterans Court, but a
  Board decision in the veteran’s favor is final. And a veteran may re
  open a claim simply by presenting new and material evidence. Rigid
  jurisdictional treatment of the 120-day period would clash sharply
  with this scheme. Particularly in light of “the canon that provisions
  for benefits to members of the Armed Services are to be construed in
  the beneficiaries’ favor,” King v. St. Vincent’s Hospital, 502 U. S. 215,
  220–221, n. 9, this Court sees no clear indication that the 120-day
  limit was intended to carry the harsh consequences that accompany
  the jurisdiction tag. Contrary to the Government’s argument, the
  lack of review opportunities for veterans before 1988 is of little help
  in interpreting §7266(a). Section 7266(a) was enacted as part of the
  VJRA, and that legislation was decidedly favorable to veterans.
  Pp. 8–12.
589 F. 3d 1201, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which all other Mem
bers joined, except KAGAN, J., who took no part in the consideration or
decision of the case.
                        Cite as: 562 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–1036
                                   _________________


  DORETHA H. HENDERSON, AUTHORIZED REPRESEN-

   TATIVE OF DAVID L. HENDERSON, DECEASED,

    PETITIONER v. ERIC K. SHINSEKI, SECRE-

           TARY OF VETERANS AFFAIRS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [March 1, 2011] 


   JUSTICE ALITO delivered the opinion of the Court.
   A veteran whose claim for federal benefits is denied by
the Board of Veterans’ Appeals may appeal to the United
States Court of Appeals for Veterans Claims (Veterans
Court). To do so, the veteran must file a notice of appeal
with the Veterans Court within 120 days after the date
when the Board’s final decision is properly mailed. 38
U. S. C. §7266(a). This case presents the question wheth
er a veteran’s failure to file a notice of appeal within the
120-day period should be regarded as having “jurisdic
tional” consequences. We hold that it should not.
                              I

                              A

  The Department of Veterans Affairs (VA) administers
the federal program that provides benefits to veterans
with service-connected disabilities. The VA has a two-step
process for the adjudication of these claims. First, a VA
regional office receives and processes veterans’ claims and
makes an initial decision on whether to grant or deny
2                   HENDERSON v. SHINSEKI

                        Opinion of the Court

benefits. Second, if a veteran is dissatisfied with the
regional office’s decision, the veteran may obtain de novo
review by the Board of Veterans’ Appeals. The Board is a
body within the VA that makes the agency’s final decision
in cases appealed to it. §§7101, 7104(a).
   The VA’s adjudicatory “process is designed to function
throughout with a high degree of informality and solici
tude for the claimant.” Walters v. National Assn. of Ra
diation Survivors, 473 U. S. 305, 311 (1985). A veteran
faces no time limit for filing a claim, and once a claim is
filed, the VA’s process for adjudicating it at the regional
office and the Board is ex parte and nonadversarial, 38
CFR §§3.103(a), 20.700(c) (2010). The VA has a statutory
duty to assist veterans in developing the evidence neces
sary to substantiate their claims. 38 U. S. C. §§5103(a)
(2006 ed., Supp. III), 5103A (2006 ed.). And when evaluat
ing claims, the VA must give veterans the “benefit of
the doubt” whenever positive and negative evidence on
a material issue is roughly equal. §5107(b). If a regional
office denies a claim, the veteran has a generous one-year
time limit to initiate an appeal to the Board. §7105(b)(1);
38 CFR §20.302(a). A veteran may also reopen a previ
ously denied claim at any time by presenting “new and
material evidence,” 38 U. S. C. §5108, and decisions by a
regional office or the Board are subject to challenge at any
time based on “clear and unmistakable error,” §§5109A,
7111.
   Before 1988, a veteran whose claim was rejected by the
VA was generally unable to obtain further review. 38
U. S. C. §211(a) (1988 ed.).1 But the Veterans’ Judicial
Review Act (VJRA), 102 Stat. 4105 (codified, as amended,
——————
  1 Section 211(a) did not foreclose judicial review of constitutional

challenges to veterans’ benefits legislation, Johnson v. Robison, 415
U. S. 361, 366–374 (1974), or of challenges to VA benefits regulations
based on later-in-time statutes that the VA did not administer exclu
sively, Traynor v. Turnage, 485 U. S. 535, 541–545 (1988).
                     Cite as: 562 U. S. ____ (2011)                    3

                          Opinion of the Court

in various sections of 38 U. S. C. (2006 ed. and Supp. III)),
created the Veterans Court, an Article I tribunal, and
authorized that court to review Board decisions adverse to
veterans.2 §§7251, 7252(a) (2006 ed.). While proceedings
before the Veterans Court are adversarial, see §7263,
veterans have a remarkable record of success before that
tribunal. Statistics compiled by the Veterans Court show
that in the last decade, the court ordered some form of
relief in around 79 percent of its “merits decisions.”3
   Review of Veterans Court decisions on certain issues of
law is available in the United States Court of Appeals for
the Federal Circuit. §7292. Federal Circuit decisions may
in turn be reviewed by this Court by writ of certiorari.
                               B
  David Henderson served in the military during the
Korean War. In 1992, the VA gave Henderson a 100
percent disability rating for paranoid schizophrenia, and
in 2001, he filed a claim for supplemental benefits based
on his need for in-home care. After a VA regional office
and the Board denied his claim, he filed a notice of appeal
with the Veterans Court, but he missed the 120-day filing
deadline by 15 days. See §7266(a).
  The Veterans Court initially dismissed Henderson’s
appeal as untimely. It concluded that Henderson was not
entitled to equitable tolling of the deadline because he had
not shown that his illness had caused his tardy filing.
Later, the court granted Henderson’s motion for reconsid
eration, revoked the dismissal, and set the case for argu

——————
  2 When such an appeal is taken, the Veterans Court’s scope of review,

§7261, is similar to that of an Article III court reviewing agency action
under the Administrative Procedure Act, 5 U. S. C. §706.
  3 See United States Court of Appeals for Veterans Claims, Annual

Reports 2000–2009, http://uscourts.cavc.gov/documents/Annual_Report_
FY_2009_October_1_2008_to_September_30_2009.pdf (as visited Feb.
25, 2011, and available in Clerk of Court’s case file).
4                 HENDERSON v. SHINSEKI

                      Opinion of the Court

ment. While Henderson’s appeal was pending, however,
we decided Bowles v. Russell, 551 U. S. 205 (2007). In
Bowles, we held that the statutory limitation on the length
of an extension of the time to file a notice of appeal in an
ordinary civil case, 28 U. S. C. §2107(c) (2006 ed., Supp.
III), is “jurisdictional,” and we therefore held that a party’s
failure to file a notice of appeal within that period could
not be excused based on equitable factors, or on the oppos
ing party’s forfeiture or waiver of any objection to the late
filing. Bowles, supra, at 213–214.
   After we announced our decision in Bowles, the Veter
ans Court directed the parties to brief that decision’s effect
on prior Federal Circuit precedent that allowed the equi
table tolling of the 120-day deadline for filing a notice of
appeal in the Veterans Court. A divided panel of the
Veterans Court concluded that Bowles compelled jurisdic
tional treatment of the 120-day deadline and dismissed
Henderson’s untimely appeal for lack of jurisdiction.
Henderson v. Peake, 22 Vet. App. 217 (2008).
   Henderson then appealed to the Federal Circuit, and a
divided en banc court affirmed. 589 F. 3d 1201 (2009).
We granted certiorari. 561 U. S. ___ (2010).
                             II
   In this case, as in others that have come before us in
recent years, we must decide whether a procedural rule is
“jurisdictional.” See Reed Elsevier, Inc. v. Muchnick, 559
U. S. ___ (2010); Union Pacific R. Co. v. Locomotive Engi
neers and Trainmen Gen. Comm. of Adjustment, Central
Region, 558 U. S. ___ (2009); Bowles, supra; Arbaugh v.
Y & H Corp., 546 U. S. 500 (2006); Eberhart v. United
States, 546 U. S. 12 (2005) (per curiam); Scarborough v.
Principi, 541 U. S. 401 (2004); Kontrick v. Ryan, 540 U. S.
443 (2004). This question is not merely semantic but one
of considerable practical importance for judges and liti
gants. Branding a rule as going to a court’s subject-matter
                 Cite as: 562 U. S. ____ (2011)            5

                     Opinion of the Court

jurisdiction alters the normal operation of our adversarial
system. Under that system, courts are generally limited
to addressing the claims and arguments advanced by the
parties. See Sanchez-Llamas v. Oregon, 548 U. S. 331,
356–357 (2006). Courts do not usually raise claims or
arguments on their own. But federal courts have an inde
pendent obligation to ensure that they do not exceed the
scope of their jurisdiction, and therefore they must raise
and decide jurisdictional questions that the parties either
overlook or elect not to press. See Arbaugh, supra, at 514.
   Jurisdictional rules may also result in the waste of
judicial resources and may unfairly prejudice litigants.
For purposes of efficiency and fairness, our legal system is
replete with rules requiring that certain matters be raised
at particular times. See Sanchez-Llamas, supra, at 356–
357. Objections to subject-matter jurisdiction, however,
may be raised at any time. Thus, a party, after losing at
trial, may move to dismiss the case because the trial court
lacked subject-matter jurisdiction. Arbaugh, 546 U. S., at
508. Indeed, a party may raise such an objection even if
the party had previously acknowledged the trial court’s
jurisdiction. Ibid. And if the trial court lacked jurisdic
tion, many months of work on the part of the attorneys
and the court may be wasted.
   Because the consequences that attach to the jurisdic
tional label may be so drastic, we have tried in recent
cases to bring some discipline to the use of this term. We
have urged that a rule should not be referred to as juris
dictional unless it governs a court’s adjudicatory capacity,
that is, its subject-matter or personal jurisdiction. Reed
Elsevier, supra, at ___ (slip op., at 6); Kontrick, supra, at
455. Other rules, even if important and mandatory, we
have said, should not be given the jurisdictional brand.
See Union Pacific, 558 U. S., at ___ (slip op., at 12).
   Among the types of rules that should not be described as
jurisdictional are what we have called “claim-processing
6                 HENDERSON v. SHINSEKI

                      Opinion of the Court

rules.” These are rules that seek to promote the orderly
progress of litigation by requiring that the parties take
certain procedural steps at certain specified times. Id., at
___ (slip op., at 14); Eberhart, supra, at 19; Scarborough,
supra, at 413–414; Kontrick, supra, at 455–456. Filing
deadlines, such as the 120-day filing deadline at issue
here, are quintessential claim-processing rules. Accord
ingly, if we were simply to apply the strict definition of
jurisdiction that we have recommended in our recent
cases, we would reverse the decision of the Federal Cir
cuit, and this opinion could end at this point.
   Unfortunately, the question before us is not quite that
simple because Congress is free to attach the conditions
that go with the jurisdictional label to a rule that we
would prefer to call a claim-processing rule. See Bowles,
supra, at 212–213. The question here, therefore, is
whether Congress mandated that the 120-day deadline be
“jurisdictional.” In Arbaugh, we applied a “readily admin
istrable bright line” rule for deciding such questions. 546
U. S., at 515–516. Under Arbaugh, we look to see if there
is any “clear” indication that Congress wanted the rule to
be “jurisdictional.” Ibid. This approach is suited to cap
ture Congress’ likely intent and also provides helpful
guidance for courts and litigants, who will be “duly in
structed” regarding a rule’s nature. See id., at 514–515,
and n. 11.
   Congress, of course, need not use magic words in order
to speak clearly on this point. “[C]ontext, including this
Court’s interpretation of similar provisions in many years
past, is relevant.” Reed Elsevier, supra, at ___ (slip op., at
13). When “a long line of this Court’s decisions left undis
turbed by Congress,” Union Pacific, supra, at ___ (slip op.,
at 13), has treated a similar requirement as “jurisdic
tional,” we will presume that Congress intended to follow
that course. See John R. Sand & Gravel Co. v. United
States, 552 U. S. 130, 133–134, 139 (2008).
                  Cite as: 562 U. S. ____ (2011)             7

                      Opinion of the Court

                           III
   With these principles in mind, we consider whether
Congress clearly prescribed that the deadline for filing
a notice of appeal with the Veterans Court should be
“jurisdictional.”
                               A
   Contending that the 120-day filing deadline was meant
to be jurisdictional, the Government maintains that
Bowles is controlling. The Government reads Bowles to
mean that all statutory deadlines for taking appeals in
civil cases are jurisdictional. Since §7266(a) establishes a
statutory deadline for taking an appeal in a civil case, the
Government reasons, that deadline is jurisdictional.
   We reject the major premise of this syllogism. Bowles
did not hold categorically that every deadline for seeking
judicial review in civil litigation is jurisdictional. Instead,
Bowles concerned an appeal from one court to another
court. The “century’s worth of precedent and practice in
American courts” on which Bowles relied involved appeals
of that type. See 551 U. S., at 209–210, and n. 2.
   Contending that Bowles’ reasoning extends to the judi
cial review of administrative decisions, the Government
relies on Stone v. INS, 514 U. S. 386 (1995). There, with
out elaboration, we described as “ ‘mandatory and jurisdic
tional’ ” the deadline for seeking review in the courts of
appeals of final removal orders of the Board of Immigra
tion Appeals. Id., at 405 (quoting Missouri v. Jenkins, 495
U. S. 33, 45 (1990)). The Government also notes that
lower court decisions have uniformly held that the Hobbs
Act’s 60-day time limit for filing a petition for review of
certain final agency decisions, 28 U. S. C. §2344, is juris
dictional. Brief for United States 18.
   Petitioner correctly observes, however, that Veterans
Court review of a VA decision denying benefits differs in
many respects from court of appeals review of an agency
8                HENDERSON v. SHINSEKI

                     Opinion of the Court

decision under the Hobbs Act. Cf. Shinseki v. Sanders,
556 U. S. ___, ___ (2009) (slip op., at 15) (“Congress has
made clear that the VA is not an ordinary agency”). And
there is force to petitioner’s argument that a more ap
propriate analog is judicial review of an administrative
decision denying Social Security disability benefits. The
Social Security disability benefits program, like the veter
ans benefits program, is “unusually protective” of claim
ants, Heckler v. Day, 467 U. S. 104, 106–107 (1984). See
also Sims v. Apfel, 530 U. S. 103, 110–112 (2000) (plurality
opinion). Indeed, the Government acknowledges that “the
Social Security and veterans-benefit review mechanisms
share significant common attributes.” Brief for United
States 16. And long before Congress enacted the VJRA,
we held that the deadline for obtaining review of Social
Security benefits decisions in district court, 42 U. S. C.
§405(g), is not jurisdictional. Bowen v. City of New York,
476 U. S. 467, 478, and n. 10 (1986); Mathews v. Eldridge,
424 U. S. 319, 328, n. 9 (1976); Weinberger v. Salfi, 422
U. S. 749, 763–764 (1975).
   In the end, however, none of the precedents cited by the
parties controls our decision here. All of those cases in
volved review by Article III courts. This case, by contrast,
involves review by an Article I tribunal as part of a unique
administrative scheme. Instead of applying a categorical
rule regarding review of administrative decisions, we
attempt to ascertain Congress’ intent regarding the par
ticular type of review at issue in this case.
                             B
  Several factors convince us that the 120-day deadline for
seeking Veterans Court review was not meant to have
jurisdictional attributes.
  The terms of the provision setting that deadline, 38
U. S. C. §7266(a), do not suggest, much less provide clear
evidence, that the provision was meant to carry jurisdic
                 Cite as: 562 U. S. ____ (2011)            9

                     Opinion of the Court

tional consequences. Section 7266(a) provides:
    “In order to obtain review by the Court of Appeals
    for Veterans Claims of a final decision of the Board
    of Veterans’ Appeals, a person adversely affected by
    such decision shall file a notice of appeal with the
    Court within 120 days after the date on which notice
    of the decision is mailed pursuant to section 7104(e) of
    this title.”
  This provision “does not speak in jurisdictional terms or
refer in any way to the jurisdiction of the [Veterans
Court],” Zipes v. Trans World Airlines, Inc., 455 U. S. 385,
394 (1982). If Congress had wanted the 120-day time to
be treated as jurisdictional, it could have cast that provi
sion in language like that in the provision of the VJRA
that governs Federal Circuit review of decisions of the
Veterans Court. This latter provision states that Federal
Circuit review must be obtained “within the time and in
the manner prescribed for appeal to United States courts
of appeals from United States district courts.” §7292(a).
Because the time for taking an appeal from a district court
to a court of appeals in a civil case has long been under
stood to be jurisdictional, see Bowles, supra, at 209–210,
and n. 2, this language clearly signals an intent to impose
the same restrictions on appeals from the Veterans Court
to the Federal Circuit. But the 120-day limit at issue in
this case is not framed in comparable terms. It is true
that §7266 is cast in mandatory language, but we have
rejected the notion that “all mandatory prescriptions,
however emphatic, are . . . properly typed jurisdictional.”
Union Pacific, 558 U. S., at ___ (slip op., at 12) (quoting
Arbaugh, 546 U. S., at 510; internal quotation marks
omitted). Thus, the language of §7266 provides no clear
indication that Congress wanted that provision to be
treated as having jurisdictional attributes.
  Nor does §7266’s placement within the VJRA provide
10                HENDERSON v. SHINSEKI

                      Opinion of the Court

such an indication. Congress placed §7266, numbered
§4066 in the enacting legislation, in a subchapter entitled
“Procedure.” See VJRA, §301, 102 Stat. 4113, 4115–4116.
That placement suggests Congress regarded the 120-day
limit as a claim-processing rule. Cf. INS v. National
Center for Immigrants’ Rights, Inc., 502 U. S. 183, 189
(1991) (“[T]he title of a statute or section can aid in resolv
ing an ambiguity in the legislation’s text”). Congress
elected not to place the 120-day limit in the VJRA sub
chapter entitled “Organization and Jurisdiction.” See 102
Stat. 4113–4115.
   Within that subchapter, a separate provision, captioned
“Jurisdiction; finality of decisions,” prescribes the jurisdic
tion of the Veterans Court. Id., at 4113–4114. Subsection
(a) of that provision, numbered §4052 in the enacting
legislation, grants the Veterans Court “exclusive jurisdic
tion to review decisions of the Board of Veterans’ Appeals”
and the “power to affirm, modify, or reverse a decision of
the Board or to remand the matter, as appropriate.” Id.,
at 4113. It also prohibits the court from hearing appeals
by the VA Secretary. Subsection (b) limits the court’s
review to “the record of proceedings before the [VA],”
specifies the scope of that review, and precludes review of
the VA’s disability ratings schedule. Ibid. Nothing in this
provision or in the “Organization and Jurisdiction” sub
chapter addresses the time for seeking Veterans Court
review.
   While the terms and placement of §7266 provide some
indication of Congress’ intent, what is most telling here
are the singular characteristics of the review scheme that
Congress created for the adjudication of veterans’ benefits
claims. “The solicitude of Congress for veterans is of long
standing.” United States v. Oregon, 366 U. S. 643, 647
(1961); see also Sanders, 556 U. S., at ___ (slip op., at 15).
And that solicitude is plainly reflected in the VJRA, as
well as in subsequent laws that “place a thumb on the
                  Cite as: 562 U. S. ____ (2011)           11

                      Opinion of the Court

scale in the veteran’s favor in the course of administrative
and judicial review of VA decisions,” id., at ___ (Souter, J.,
dissenting) (slip op., at 2). See, e. g., Veterans Claims
Assistance Act of 2000, 114 Stat. 2096; Act of Nov. 21,
1997, 111 Stat. 2271; VJRA, §103, 102 Stat. 4106–4107.
   The contrast between ordinary civil litigation—which
provided the context of our decision in Bowles—and the
system that Congress created for the adjudication of vet
erans’ benefits claims could hardly be more dramatic. In
ordinary civil litigation, plaintiffs must generally com
mence their suits within the time specified in a statute of
limitations, see 28 U. S. C. §1658, and the litigation is
adversarial. Plaintiffs must gather the evidence that
supports their claims and generally bear the burden of
production and persuasion. Both parties may appeal an
adverse trial-court decision, see §1291, and a final judg
ment may be reopened only in narrow circumstances. See
Fed. Rule Civ. Proc. 60.
   By contrast, a veteran seeking benefits need not file an
initial claim within any fixed period after the alleged onset
of disability or separation from service. When a claim is
filed, proceedings before the VA are informal and nonad
versarial. The VA is charged with the responsibility of
assisting veterans in developing evidence that supports
their claims, and in evaluating that evidence, the VA must
give the veteran the benefit of any doubt. If a veteran is
unsuccessful before a regional office, the veteran may
obtain de novo review before the Board, and if the veteran
loses before the Board, the veteran can obtain further
review in the Veterans Court. A Board decision in the
veteran’s favor, on the other hand, is final. And even if a
veteran is denied benefits after exhausting all avenues of
administrative and judicial review, a veteran may reopen
a claim simply by presenting “new and material evidence.”
Rigid jurisdictional treatment of the 120-day period for
filing a notice of appeal in the Veterans Court would clash
12                   HENDERSON v. SHINSEKI

                          Opinion of the Court

sharply with this scheme.
   We have long applied “the canon that provisions for
benefits to members of the Armed Services are to be con
strued in the beneficiaries’ favor.” King v. St. Vincent’s
Hospital, 502 U. S. 215, 220–221, n. 9 (1991); see also
Coffy v. Republic Steel Corp., 447 U. S. 191, 196 (1980);
Fishgold v. Sullivan Drydock & Repair Corp., 328 U. S.
275, 285 (1946). Particularly in light this canon, we do not
find any clear indication that the 120-day limit was in
tended to carry the harsh consequences that accompany
the jurisdiction tag.
   The Government argues that there is no reason to think
that jurisdictionally time-limited review is inconsistent
with a pro-veteran administrative scheme because, prior
to the enactment of the VJRA in 1988, VA decisions were
not subject to any further review at all. Brief for United
States 29. The provision at issue here, however, was
enacted as part of the VJRA, and that legislation was
decidedly favorable to veterans. Accordingly, the review
opportunities available to veterans before the VJRA was
enacted are of little help in interpreting 38 U. S. C.
§7266(a).
                            IV
  We hold that the deadline for filing a notice of appeal
with the Veterans Court does not have jurisdictional
attributes. The 120-day limit is nevertheless an impor
tant procedural rule. Whether this case falls within any
exception to the rule is a question to be considered on
remand.4
  The judgment of the United States Court of Appeals for
the Federal Circuit is reversed, and the case is remanded
——————
   4 The parties have not asked us to address whether the 120-day dead

line in 38 U. S. C. §7266(a) is subject to equitable tolling, nor has the
Government disputed that the deadline is subject to equitable tolling if
it is not jurisdictional. See Brief for Petitioner 18. Accordingly, we
express no view on this question.
                 Cite as: 562 U. S. ____ (2011)                 13

                     Opinion of the Court

for further proceedings consistent with this opinion.

                                                  It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.